Citation Nr: 0734254	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  02-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
December 1963.  He died in June 2001; the appellant asserts 
that she is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 administrative decision of the 
Montgomery, Alabama, VA Regional Office (RO) that determined 
that the appellant is not the surviving spouse of the 
veteran.

In April 2003, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.  Thereafter, in 
an April 2003 decision, the Board denied the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA death benefit purposes.  

The appellant appealed the Board's April 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2006 order, the Court affirmed the Board's April 
2003 decision.  In an August 2006 order, the Court granted 
the appellant's motion to reconsider the Court's June 2006 
order, and in its stead, the Court issued an order vacating 
and remanding the April 2003 Board decision.

The appellant testified at a Board hearing held at the local 
VA office in December 2002.  In November 2006, the Board 
informed the appellant that the Acting Veterans Law Judge who 
conducted the hearing was no longer employed by the Board, 
and advised her that she was entitled to another hearing.  In 
December 2006, the appellant's attorney responded that she 
did not wish to testify at another Board hearing, and thus 
the Board will adjudicate his claim based on the current 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2006 order, the Court noted the appellant's 
contention that the Board improperly had relied on post-
decisional documents when it concluded that VA afforded her 
statutorily compliant notice.  Citing Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), the Court held that 
additional notice was necessary for VA to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  As such, this matter must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
and her attorney a letter explaining 
the VA's duties to notify and assist.  
The letter must explain, what, if any, 
information or evidence not previously 
provided to the Secretary is necessary 
to substantiate the claim.  The letter 
should also specifically inform the 
appellant and her attorney of which 
portion of the evidence is to be 
provided by the claimant and which 
part, if any, the RO will attempt to 
obtain on her behalf.  

2.  Then, the RO should readjudicate 
the appellant's claim.  If the benefits 
sought on appeal are not granted, the 
RO should issue the appellant and her 
attorney a supplemental statement of 
the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

